Citation Nr: 0623409	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  98-08 873A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had military service from January 1985 to January 
1992.  His awards and decorations include the Parachutist 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision by the RO in 
Huntington, West Virginia.  Jurisdiction over the case was 
thereafter transferred to the RO in New York, New York, and 
then to the RO in Newark, New Jersey.  

Although the issue of service connection for a claimed left 
knee disorder was originally developed for appellate review, 
service connection for that disorder was granted in a 
November 2004 rating decision.  See Grantham v. Brown, 114 
F.3d 1156 (1997)  

The Board notes, however, that the November 2004 rating 
decision, which addressed only the left knee claim, 
inadvertently listed the claimed cervical spine disorder in 
the section of the rating sheet reserved for service 
connected disorders.  

Rather than just acknowledge the erroneous listing as a 
clerical error and correct it, the RO instead proposed in 
February 2005 to "sever" the listing.  The veteran 
disagreed with the proposed "severance" in June 2005.  

The record shows that the RO has not implemented the proposed 
"severance" of the listing on the rating sheet.  
Nevertheless, the Board points out that the RO clearly did 
not intend in the November 2004 rating decision to grant 
service connection for the claimed cervical spine disorder.  
That issue remains in appellate status.  

In a November 1999 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
residuals of a nerve agent antidote.  As the record shows 
that this issue has not been adjudicated, the matter is 
referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran contends that his current cervical spine disorder 
originated from injuries received while a paratrooper in 
service.  

The service medical records do not document treatment for a 
chronic cervical spine disorder, but do show that he was 
treated for various injuries associated with his training as 
a paratrooper with a Special Forces Group.  

In connection with his claim, the veteran was examined by VA 
in September 2003.  The examination was conducted without 
review of the claims file.  

The examiner noted the veteran's contention that he 
parachuted in service and that he developed neck pain and 
stiffness while in service.  

The examiner diagnosed cervical spine radiculopathy due to 
herniated nucleus pulposus, in turn secondary to paratrooper-
related trauma.  

In an October 2003 addendum, the examiner indicated that he 
had reviewed the claims file and found no entries documenting 
neck problems in service.  He noted that the veteran first 
reported neck pain in 1999.  

The examiner concluded, without elaboration, that the 
veteran's cervical degenerative disc disease was not as 
likely as not related to service.  

The veteran's duties in service did include parachuting.  
Given the contradictory opinions by the same VA examiner in 
September and October 2003, and as the October 2003 opinion 
in particular did not address whether the veteran's 
parachuting activities led to his current disorder, the Board 
finds that further VA examination of the veteran is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
cervical spine disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's cervical spine 
disability is etiologically related to 
the veteran's service, including to his 
duties as a paratrooper, or was present 
within one year of the veteran's 
discharge.  The rationale for all 
opinions expressed should be provided.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO must then readjudicate the 
issue of service connection for a claimed 
cervical spine disorder.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
the veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The veteran should be given an 
opportunity to respond thereto as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



